DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Amendment filed on August 5, 2021 (“the Response”). Claim 1 is Currently amended; claims 2, 3, and 14 are Previously presented; and claims 4-13, 15, and 16 are Original. Claims 1-16 are currently pending and have been examined.

Response to Amendments
Applicant’s amendment to claim 1 has been noted by the Examiner. This amendment is sufficient to overcome the claim objections set forth in the prior office action. Therefore, the claim objections have been withdrawn. However, it is not sufficient to overcome the rejections set forth below under 35 USC 102 and 103. 

Claim Rejections - 35 USC § 102
Claims 2 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP Patent No. 1,839,526 B1, Plantier et al. ("Plantier").
 a device for displaying and demonstrating a hair switch (hair-holding device and hair treatment method, Title; device holds locks of hair, i.e., “hair switches,” FIG. 4) comprising a. a body comprising a three-dimensional sculpture (stack of three-dimensional plates with the top plates having decreasing upwards circumferences in order to simulate a head, ¶12, ¶14; support has a shape and a size close to those of a head, ¶28; trays with a diameter of around 15cm and arranged over a height of around 20cm, ¶33) having an upper and a lower end and a middle section (upper end: topmost plate 2, FIG. 1; lower end: lower plate 3, FIG. 1; middle section: plurality of identical plates 2, FIG. 1; ¶30); b. a cap which fits on the top of the body (cover 6 on plate 6 plus upper plates 4, 5, 6, fit on top of topmost plate 2, i.e., the top of the body, FIG. 1, ¶39); c. an attachment element which is selected from a group consisting of a clamp (hair-holding element 18 can be an opening that receives the clip end of a lock of hair, the clip being fitted or snapped into the opening and may include two radial beads 18a and two lower tabs 18b on the outside to block a lock of hair, FIGS. 3, 4, ¶36; in other words, hair-holding element 18 acts to clamp lock of hair), hook, adhesive, pin, and, screw; and d. a base (central leg 7 engages with flat base, FIGS. 1, 2); wherein the attachment element is located in the cap (upper plates 4, 5, 6, are the same as plates 2 except they have different diameters, ¶14, ¶30; therefore, hair-holding elements 18 are located in upper plates 4, 5, 6 of “cap”) or on the top of the body (e.g., hair-holding element 18 of topmost plate 2 is located on the top of the body, FIGS. 1-4); and wherein the lower end of the body is attached to the base (lower plate 3 is attached to base via central leg 7, FIGS. 1, 2); and wherein a closed end of the hair switch is attached to the attachment element (“closed end” of the hair switch, i.e., the end of the lock of hair with the clip, is attached to hair-holding element 18, FIG. 4, ¶36).
Regarding claim 14 (Previously presented), Plantier teaches wherein the three-dimensional sculpture has the appearance of an item selected from a group consisting of: a human body, a part of a human body (a head is a part of a human body; see prior-art rejection of claim 2), a human head (see prior art rejection of claim 2), an animal body, a part of an animal body (a human head is a part of an animal body; see prior-art rejection of claim 2), an animal head (a human head is an animal head; see prior art rejection of claim 2), a plant, and a building.  

Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Plantier as applied to claim 2 above, and further as discussed below.
Regarding claim 15 (Original), Plantier may not explicitly teach wherein the cap has the appearance of a hat. However, it should be noted that matters relating to ornamentation only (i.e., the cap having the appearance of a hat) which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant). Further, Plantier does teach that the cap of the demonstration tool (¶6) has the shape of the top of a head (FIG. 1, ¶12, ¶14, ¶28), and Applicant’s admitted prior art teaches mannequins with hair for displaying hats or other headwear. It would have been obvious to one of ordinary skill in the art before the effective filing date to make the head-shaped cap look like a hat instead of merely the top of a head as a matter of design choice in order to yield the predictable results of displaying the hair in a different but familiar context (i.e., on a head under a hat as is known). 

Claims 1, 3-7, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent. No. 2,318,774, Goldstein (“Goldstein”) in view of Plantier.
Regarding claim 1 (Currently amended), Goldstein teaches a device for displaying and demonstrating a hair [net] (merchandise display, Title; merchandising package for counter display and use and more particularly for displaying and selling hair nets and the like, p. 1, col. 1, ll. 1-5; capable of being used to display other items, include hair switches) comprising: a. a body comprising a two-dimensional silhouette, having an upper and a lower end, a middle section, and a front and back side (flat cut out silhouette of woman’s face, hair, and neck, FIGS. 1, 2, claim 1; can be of a natural size, p. 1, col. 2, l. 20; has upper and lower ends, middle section, and front and back sides, FIGS. 1, 2); c. a spreading element which is selected from a group consisting of: a clamp, pin, adhesive, and cap and groove (openings 13 in head 10, FIG. 3 are “grooves” and the outer hairnet is the “cap,” FIG. 1); and d. a base (leg 22, FIGS. 2, 4); wherein the spreading element for the hair [net] is located on the back of the body (openings 13 at least located on the back of head 10, as the hair nets are distributed through the holes, FIG. 3); wherein the lower end of the body is attached to the base (head 10, and therefore lower end of head 10, is attached to hinged leg 22, FIG. 2); and wherein the hair [net] is guided through the spreading element to be demonstrated in the desired width (hair net guided through opening 12 to be displayed in the desired width, i.e., size of tuft 15, FIG. 2).
Goldstein may not explicitly teach a device for displaying and demonstrating a hair switch, but this is merely a statement of intended use. Because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). Goldstein as modified is capable of the intended use, so it meets the claim. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to adapt the merchandise display of Goldstein for displaying a different product, e.g., hair switches as taught by Plantier.
Goldstein teaches b. an attachment element, wherein the attachment element is located on the back of the body (the bulk of each hair net is on the back 12 of head 10 and secures the tuft 15 of the hair net to the display device, FIG. 2). 
Goldstein may not explicitly teach a separate attachment element which is selected from a group consisting of: a clamp, hook, adhesive, pin, screw, and nut and bolt. However, Plantier teaches this feature (hair-holding element 18 can be an opening that receives the clip end of a lock of hair, the clip being fitted or snapped into the opening and may include two radial beads 18a and two lower tabs 18b on the outside to block a lock of hair, FIGS. 3, 4, ¶36; in other words, portions of hair-holding element 18 act to clamp lock of hair). As noted above, it would have been obvious to one of ordinary skill in the art before the effective filing date to adapt the merchandise display of Goldstein for displaying hair switches as in Plantier, e.g., by including a clamping means attached to the back 12 of head 10, in order to yield the predictable 
Goldstein may not explicitly teach wherein the hair switch has an open end and a closed end; OR wherein the closed end of the hair switch is attached to the attachment element. However, Plantier teaches these features. Plantier teaches wherein the hair switch has an open end and a closed end (“closed end” of the hair switch, i.e., the end of the lock of hair with the clip, ¶36, and “open end,” i.e., the free ends of the hairs 21, FIG. 4); wherein the closed end of the hair switch is attached to the attachment element (end of the lock of hair with the clip attached to hair-holding element 18, FIG. 4, ¶36); and wherein the hair switch is guided through the spreading element to be demonstrated in the desired width (hair guided through distribution element 19 in order to separate/distribute hairs or groups of hairs 21, ¶19, ¶38). It would have been obvious to one of ordinary skill in the art before the effective filing date to adapt the merchandise display of Goldstein for items other than hair nets such as hair extensions, switches, swatches, and/or samples using the mechanisms of Plantier in order to yield the predictable results of being able to display hair extensions, switches, swatches, and/or samples in an attractive, space-saving counter display.
Regarding claim 3 (Previously presented), Goldstein teaches wherein the two-dimensional silhouette has the appearance of an item selected from a group consisting of: a human body, a part of a human body (human head, face, hair, and/or neck, FIG. 3), a human head (human head, FIG. 3), an animal body, a part of an animal body (human head, face, hair, and/or neck, FIG. 3), an animal head (human head is an animal head, FIG. 3), a plant, and a building.  
wherein the spreading element is a cap and groove. See prior art rejection of claim 1.  
Regarding claims 5-7 (Original), Goldstein may not explicitly teach wherein the base comprises at least one slot and the body comprises a tab which fits into the slot, wherein the angle of the slot in the base is from about 45 degrees to about 90 degrees in relation to the horizontal axis, OR wherein the slot in the base is vertical. Goldstein teaches a hinge connection (FIG. 2, p. 2, col. 1, ll. 53-62). However, Plantier teaches these features (flat base has vertical aperture (i.e., vertical “slot” that is at 90 degrees from the horizontal) that receives central leg 7 (“tab”), FIGS. 1, 2; central leg 7 can be designed so as to be able to position itself on other apparatus, ¶31). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hinge connection between the base and the body of Goldstein to be any known alternative functional equivalent (e.g., that of Plantier) as a matter of design choice by simple substitution.
Regarding claims 9 and 16 (Original), Goldstein and Plantier may not explicitly teach wherein the cap has the appearance of a hat (though Goldstein does teach its “cap” is a hair net; see prior art rejection of claim 1) OR wherein the body has the appearance of a tower, and the cap has the appearance of a window and an upper structure of said tower. However, it should be noted that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Plantier as applied to claims 1 and 5 above, and further in view of U.S. Patent Pub. No. 2012/0097831, Olukotun et al. (“Olukotun”).
Regarding claim 8 (Original), Goldstein and Plantier may not explicitly teach wherein the slot in the base is non-vertical. Goldstein does teach that propping the head 10 against a suitable back surface is one way to hold it upright (p. 2, ll. 153-54). Further, Olukotun teaches a prior art stand that includes a base with an angled slot that receives the object to be mounted in order to improve visibility of the front face of the object (e.g., angled slot receives IPAD computing device, FIG. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to angle the aperture in the base of Goldstein as modified by Plantier in order to yield the predictable results of providing better visibility of the hair to be viewed or worked on. 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Plantier as applied to claim 1 above, and further in view of "How Much Clamping Force Do I Need to Hold This Part?" Vektek, https://web.archive.org/web/20080513150757/http://www.vektek.com/fixhowmuch.aspx, May 13, 2008 (“Vektek”) and “G140K Mechanical Vice Grip,” Test Resources, https://web.archive.org/web/20170703214438/https://www.testresources.net/accessories/grips-fixtures/tensile-grips/mechanical-vice-action-grips/g140k/, July 3, 2017 (“Test Resources”).
Regarding claims 10-13 (Original), Goldstein as modified by Plantier teaches wherein the clamp is attached to the back of the body. As discussed regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to adapt the merchandise display of Goldstein for displaying hair switches as in Plantier, e.g., by including a clamping means attached to the back 12 of head 10, in order to yield the predictable results of securing what is being displayed (hair switch of Plantier) to the display device. 
Goldstein and Plantier may not explicitly teach wherein the clamp is made to withstand more than 500/1000/5000/10000 gf of applied force without releasing the hair switch. Goldstein does teach that tuft 15 of a given hair net is visible from the front of the display and the hair net is secured at the back of the body via portion 21 of the net through opening 13 (FIG. 2). Further, Plantier teaches that the hair is secured sufficiently to allow various hair treatments to be performed (e.g., application of products, applying cosmetic treatments, styling, smoothing, brushing, ¶28). Vektek teaches selecting a clamping means based on the forces to be exerted on the clamped work piece in order to avoid selecting a clamping device that is too small and does not provide enough force for the particular application and to avoid selecting a clamping device that is substantially larger than the application requires (p. 1). The oversized .

Response to Arguments
The Applicant’s arguments filed in the Response regarding the rejections of claims 1-16 under 35 USC 102 and 35 USC 103 have again been fully considered, but they are still not persuasive. Applicant’s arguments will be addressed in the order in which they appear in the Response.  
In the Response, Applicant argues in substance that:

 (2) Cover 6 of Plantier is not a cap, which is a hollow-bodied piece made to spread the switch of hair;
 (3) Plantier does not disclose the claimed attachment element/Plantier’s cover 6 does not contain an attachment element located in the cap or on top of the body;
(4) Plantier’s hair-holding elements 18 are openings, not attachment elements selected from the group consisting of a clamp, hook, adhesive, pin, and screw;
(5) Plantier fails to disclose or make obvious wherein a cap has the appearance of a hat; 
(6) Plantier’s cover 6 is not a cap which is a hollow-bodied piece and is not a hat nor suggested to be a hat;
(7) There is no suggestion of a cap having the appearance of a hat in Plantier;
(8) A mannequin with hair has nothing to do with the present invention;
(9) It is a conclusory statement based on no findings in the cited references to say that because a mannequin has hair it is for displaying hats or other headwear;
(10) Applicants assert that Goldstein in view of Plantier fails to disclose or make obvious the device of claim 1 and then traverses that same assertion;
(11) Goldstein in view of Plantier is not rejected in view of claims 10-13 wherein the claim is attached to the back of the body and made to withstand defined gf of applied force without releasing the hair switch, so this rejection is now moot;
(12) Examiner fails to state any articulated reasoning with some rational underpinning to support the legal conclusion of obviousness, so the rejection is 
(13) There is no motivation to combine Goldstein with Plantier that would make the leap to one of skill in the art for arriving at the present invention;
(14) Goldstein [being] arbitrarily [combined] with Plantier wherein the Examiner asserts one of ordinary skill in the art would be motivated to combine [them] is a conclusory statement based on no findings in the cited references;
(15) Goldstein in view of Plantier provides no identified reason that would have prompted a person of ordinary skill in the relevant field to specifically select the claimed device of the present invention wherein the attachment element and spreading element are located on the back of the body, so the rejection is a conclusory statement based on no findings in the cited references;
(16) Examiner’s rejection is based on impermissible hindsight;
(17) Goldstein in view of Plantier and Olukotun does not disclose wherein the slot in the base is non-vertical; 
(18) The cited references fail to disclose or make obvious wherein the clamp is attached to the back of the body and wherein the clamp is made to withstand more than 500 gf/1000 gf/5000 gf of applied force without releasing the hair switch so the rejection is conclusory; and
(19) This is not optimizing a result-effective variable which requires no more than routine skill in the art (the result-effective variable being the force rating of a clamp) so the rejection is conclusory.
In response to the Applicant’s argument (1), the Examiner respectfully disagrees.  Regarding claim 2, Examiner has identified cover 6 on plate 6 plus upper plates 4, 5, is not a claimed feature. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 does not recite a cap. Claim 2 does not recite a spreading element, and it does not recite that the cap is hollow-bodied or made to spread the switch of hair.
In response to the Applicant’s argument (2), again, per the rejection, cover 6 alone of Plantier is NOT what Examiner has identified as “the cap.” Examiner has identified cover 6 on plate 6 plus upper plates 4, 5, and 6 taken together as the cap and not just cover 6 alone. As discussed above regarding argument 1, the identified cap is a hollow-bodied structure that allows the spreading of the hair, and again, the cap being hollow bodied and allowing the spread of the hair is NOT a claimed feature. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the Applicant’s argument (3), Examiner absolutely disagrees. Hair-holding elements 18 of Plantier are attachment elements, and they are located BOTH in the identified cap (i.e., cover 6 on plate 6 plus upper plates 4, 5, and 6 taken together as the cap and not just cover 6 alone) AND on top of the body as set forth in the rejection above and reproduced here for convenience: Plantier teaches wherein the attachment element (hair-holding element 18) is located in the cap (upper plates 4, 5, 6, are the same as plates 2 except they have different diameters, ¶14, ¶30; therefore, hair-holding elements 18 are located in upper plates 4, 5, 6 of “cap”) or on the top of the body (e.g., hair-holding element 18 of topmost plate 2 is located on the top of the body, FIGS. 1-4).
In response to the Applicant’s argument (4), as discussed in the above rejection, Plantier teaches that hair-holding element 18 can be an opening that receives the clip end of a lock of hair, the clip being fitted or snapped into the opening and may include two radial beads 18a and two lower tabs 18b on the outside to block a lock of hair (FIGS. 3, 4, ¶36). Hair-holding element 18, with its two radial beads 18a and two lower tabs 18b act to hold the lock of hair in the manner of a clamp. Hair-holding element 18, as its name suggests, holds the hair in place, i.e., “attaches” it to the plate. Though “hair-holding element 18” may not be explicitly named a “clamp” in Plantier, it acts as a clamp, so it is a clamp.
In response to the Applicant’s arguments (5-7), first, Examiner has CLEARLY and REPEATEDLY identified cover 6 on plate 6 plus upper plates 4, 5, and 6 taken together as the cap and not just cover 6 alone. Second, Examiner notes that this is a rejection under 35 U.S.C. 103, so a single reference (Plantier) need not disclose all of the claimed features. Third, aesthetic design changes such as changes in shape do not patentably distinguish over the prior art. Fourth, making the identified “cap” of Plantier be hat shaped would have been obvious. Plantier teaches that the cap of the demonstration tool (¶6) has the shape of the top of a head (FIG. 1, ¶12, ¶14, ¶28), and Applicant’s admitted prior art teaches mannequins with hair for displaying hats or other is a hollow-bodied structure, and again, the cap being hollow bodied is not a claimed feature. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the Applicant’s argument (8), the Examiner respectfully disagrees. The device of Plantier is a head-shaped demonstration tool that holds locks of hair and is used for showing (i.e., “displaying”) and/or comparing the effectiveness of hair products (¶6). Mannequins are used for the same thing (e.g., head-shaped cosmetology mannequins). Mannequins are also used to display wigs, clothing, and other accessories so that a person can see what the items look like in a familiar context (i.e., worn by a person). For example, Applicant’s admitted prior art teaches using a mannequin with hair to display a hat. It would have been obvious to one of ordinary skill in the art before the effective filing date to make the identified “cap” of the demonstration tool of Plantier be hat shaped instead of head shaped as a matter of design choice in order to yield the predictable results of displaying the hair in a different (i.e., on a head under a hat instead of just on a head) but familiar context, as is known. 
In response to the Applicant’s argument (9), again, Examiner made no such statement. Because Plantier teaches a head-shaped demonstration tool that holds hair 
In response to the Applicant’s argument (10), Examiner agrees that Goldstein in view of Plantier does make obvious the device of claim 1. See above rejection.
Examiner still cannot ascertain the significance of Applicant’s argument (11). Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Plantier, Vektek, and Test Resources. These rejections are NOT moot. See above rejections.
In response to the Applicant’s argument (12), Examiner disagrees. See above rejections.
In response to the Applicant’s argument (13), first, the standard is not “one of skill in the art.” It is one of ordinary skill in the art. Second, the motivation to combine is clearly articulated in the above rejections, specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date to adapt the merchandise display of Goldstein for displaying a different product, e.g., hair switches as taught by Plantier. It would have been obvious to one of ordinary skill in the art before the effective filing date to adapt the merchandise display of Goldstein for displaying hair switches as in Plantier, e.g., by including a clamping means attached to the back 12 of head 10, in order to yield the predictable results of securing what is being displayed 
Examiner cannot ascertain the meaning Applicant’s argument (14), but Examiner refers to the discussion of Applicant’s argument (13).
In response to the Applicant’s argument (15), Examiner refers to the obviousness rationales set forth in the above rejections. The rejections are not conclusory. For example, as stated above, it would have been obvious to one of ordinary skill in the art before the effective filing date to adapt the merchandise display of Goldstein for items other than hair nets such as hair extensions, switches, swatches, and/or samples using the mechanisms of Plantier in order to yield the predictable results of being able to display hair extensions, switches, swatches, and/or samples in an attractive, space-saving counter display.
In response to the Applicant’s argument (16) that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 
In response to the Applicant’s argument (17), Examiner respectfully disagrees. See above rejection of claim 8.
In response to the Applicant’s arguments (18) and (19), the Examiner respectfully disagrees. Goldstein teaches securing the item to be displayed (here, one or more hairnets) at the back of the support. Plantier teaches securing locks of hair sufficiently to allow treatment procedures to be performed (without releasing the hair). A “result-effective variable” is one in which changing the value of the variable changes the result accordingly. The force rating of a clamp is a result-effective variable because changing the force rating (i.e., selecting a clamp with a different force rating) changes the maximum amount of force that can be applied to the clamp before it releases. Optimizing a result-effective variable requires no more than routine skill in the art, so, selecting a clamping means that can withstand at least 10,000 gf of force and placing the clamping means on the back of the support is within the purview of one of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/J.L.K./
Examiner, Art Unit 3715

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715